UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Asia Fund January 31, 2009 (Unaudited) Common Stocks98.7% Shares Value ($) Cayman Islands2.0% Suntech Power Holdings, ADR 16,000 a China27.3% Beijing Capital Land, Cl. H Bengang Steel Plates, Cl. B China Communication Services, Cl. H China Merchants Property Development Chongqing Changan Automobile, Cl. B Hunan Non-Ferrous Metal, Cl. H Maanshan Iron and Steel, Cl. H Sino-Ocean Land Holdings Hong Kong13.4% Belle International Holdings China Agri-Industries Holdings 184,000 a China Everbright China Shanshui Cement Group 504,000 a Zhuzhou CSR Times Electric, Cl. H India32.8% Country Club India Engineers India Hinduja Ventures K.S. Oils Reliance Infrastructure Sanwaria Agro Oils Sterlite Industries (India) Unitech XL Telecom & Energy Indonesia3.4% Bumi Resources Malaysia1.3% KNM Group Singapore2.2% Golden Agri-Resources South Korea3.3% CJ Home Shopping Korea Stock Exchange KOSPI 200 Index (Warrants 3/16/09) 50,000 a Taiwan1.1% Motech Industries Sino-American Silicon Products United Kingdom2.0% Standard Chartered Vietnam9.9% Petrovietnam General Services (Warrants 4/1/10) 130,000 a Pha Lai Thermal Power (Warrants 1/17/12) 227,580 a,b Saigon Securities (Warrants 1/17/12) 155,700 a,b Vietnam Dairy Products (Warrants 1/20/10) 30,000 a Total Investments (cost $12,975,706) 98.7% Cash and Receivables (Net) 1.3% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2009, these securities amounted to $500,135 or 6.6% of net assets. At January 31, 2009 the aggregate cost of investment securities for income tax purposes was $12,975,706. Net unrealized depreciation on investments was $5,550,034 of which $272,496 related to appreciated investment securities and $5,822,530 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Diversified International Fund January 31, 2009 (Unaudited) Common Stocks95.9% Shares Value ($) Investment Companies Dreyfus International Stock Fund, Cl. I 186,188 a Dreyfus Newton International Equity Fund, Cl. I 79,839 a Dreyfus Premier International Equity Fund, Cl. I 51,093 a Dreyfus Premier International Small Cap Fund, Cl. I 32,978 a Dreyfus Premier International Value Fund, Cl. I 157,276 a Total Investments (cost $6,124,732) 95.9% Cash and Receivables (Net) 4.1% Net Assets 100.0% a Investment in affiliated money market mutual fund. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $6,124,732. Net unrealized depreciation on investments was $1,044,295 which related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Greater China Fund January 31, 2009 (Unaudited) Common Stocks99.4% Shares Value ($) Cayman Islands2.0% Suntech Power Holdings, ADR 700,000 a China59.4% AviChina Industry & Technology, Cl. H 102,690,000 a 16,088,829 Beijing Capital Land, Cl. H 63,340,000 7,102,831 Bengang Steel Plates, Cl. B 44,875,855 15,757,338 CGS Holding, Cl. B 5,523,795 3,131,097 China Automation Group 32,722,000 5,906,115 China Citic Bank, Cl. H 40,092,000 14,910,561 China Coal Energy, Cl. H 7,506,000 5,422,743 China Communication Services, Cl. H 15,149,000 9,063,029 China COSCO Holdings, Cl. H 10,850,500 6,518,701 China Merchants Property Development 8,078,961 8,365,900 China Shipping Container Lines, Cl. H 22,154,000 3,539,472 China Telecom, Cl. H 876,000 317,799 ChinaSoft International 26,270,000 1,645,287 Chongqing Changan Automobile, Cl. B 5,711,537 a,b 1,090,122 Dalian Refrigeration, Cl. B 16,033,167 6,431,798 Dongfeng Motor Group, Cl. H 10,038,000 3,507,988 Giant Interactive Group, ADR 455,150 a 2,730,900 Huadian Power International, Cl. H 6,780,000 1,442,747 Huaxin Cement, Cl. B 430,299 739,260 Hunan Non-Ferrous Metal, Cl. H 69,080,000 8,255,141 Lianhua Supermarket Holdings, Cl. H 10,525,000 10,865,105 Maanshan Iron and Steel, Cl. H 26,576,000 8,669,567 Shandong Chenming Paper Holdings, Cl. B 7,196,687 3,075,502 Shanghai Forte Land, Cl. H 19,374,000 a 2,858,543 Shanghai Friendship Group, Cl. B 19,582,546 14,900,297 Sino-Ocean Land Holdings 46,781,500 23,184,292 Spreadtrum Communications, ADR 2,181,522 a 2,007,000 Xinjiang Xinxin Mining Industry, Cl. H 24,596,000 6,062,001 Hong Kong28.9% Belle International Holdings 18,625,000 7,404,735 China Agri-Industries Holdings 18,679,000 a 8,220,117 China Everbright 11,894,000 13,049,783 China Foods 19,304,000 6,417,462 China Shanshui Cement Group 33,011,000 a 8,904,860 China Travel International Investment Hong Kong 46,000,000 6,975,869 Dynasty Fine Wines Group 55,507,000 8,067,127 Greentown China Holdings 158,300 56,671 Hua Han Bio-Pharmaceutical Holdings, Cl. H 19,298,000 a 1,172,816 Lifestyle International Holdings 11,594,500 9,354,689 LK Technology Holdings 61,742,500 1,751,730 Neo-China Land Group Holdings 16,580,000 b 2,245,091 TCC International Holdings 17,382,000 a 3,892,963 Zhuzhou CSR Times Electric, Cl. H 21,153,000 16,771,266 Singapore1.1% Yanlord Land Group 5,806,000 Taiwan8.0% Gemtek Technology 5,536,904 7,284,806 KGI Securities 19,082,000 4,737,658 Motech Industries 4,203,197 8,912,524 Shin Kong Financial Holding 10,000,000 2,379,351 U-Ming Marine Transport 2,453,000 2,845,746 Total Investments (cost $562,421,501) 99.4% Cash and Receivables (Net) .6% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b The value of these securites have been determined in good faith under the direction of the Board of Directors. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $562,421,501. Net unrealized depreciation on investments was $238,194,622 of which $16,052,487 related to appreciated investment securities and $254,247,109 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Securities ($) Balance as of 10/31/2008 0 Realized gain (loss) 0 Change in unrealized appreciation Net purchases (sales) 0 Transfers in and/or out of Level 3 Balance as of 1/31/2009 STATEMENT OF INVESTMENTS Dreyfus International Growth Fund January 31, 2009 (Unaudited) Common Stocks94.3% Shares Value ($) Australia4.2% BHP Billiton Computershare CSL Belgium1.1% Colruyt Canada6.9% Barrick Gold Bombardier, Cl. B Canadian National Railway EnCana Fairfax Financial Holdings IAMGOLD TransCanada Finland2.4% Nokia UPM-Kymmene France8.1% AXA BNP Paribas Cap Gemini France Telecom GDF SUEZ Neopost Nexans Sanofi-Aventis Technip Teleperformance Total Vivendi Germany5.9% Deutsche Lufthansa Deutsche Telekom E.ON Hochtief Merck Muenchener Rueckversicherungs RWE Salzgitter SAP Software Hong Kong.8% Cheung Kong Holdings Hutchison Whampoa Ireland.7% CRH Italy2.5% ACEA ENI Finmeccanica Fondiaria-SAI Japan20.8% Air Water Canon Chiba Bank Chubu Electric Power Daiichi Sankyo Daito Trust Construction Furukawa Electric Honda Motor JFE Holdings JSR KDDI 36 Kubota Lawson Leopalace21 Mitsubishi UFJ Financial Group Mitsumi Electric Nintendo 500 153,816 Nippon Express 43,000 153,690 Nippon Yusen 27,700 129,456 Nissin Foods Holdings 8,800 298,669 NTT Data 28 89,442 Promise 5,150 93,862 Rakuten 269 a 157,752 Rohm 2,400 118,488 Sega Sammy Holdings 15,700 197,185 Sumitomo 13,300 120,181 Sumitomo Electric Industries 24,500 184,436 Sumitomo Heavy Industries 49,900 157,400 Tokyo Electron 2,900 105,987 Tokyo Gas 21,000 98,924 Tokyo Tatemono 27,000 90,110 Tsumura & Co. 3,300 108,484 Yamaguchi Financial Group 7,000 77,423 Netherlands2.4% Imtech 8,275 128,309 Koninklijke Ahold 21,040 253,527 Koninklijke Vopak 3,750 141,355 Norway1.3% Prosafe 26,840 a 102,703 Tandberg 14,100 174,891 Singapore1.3% CapitaLand 60,000 94,012 ComfortDelgro 198,000 188,695 Spain2.7% Iberdrola 16,750 130,395 Telefonica 25,650 457,490 Sweden1.4% Elekta, Cl. B 14,210 161,791 Nordea Bank 28,200 149,667 Switzerland11.2% Adecco 3,150 106,077 Credit Suisse Group 5,430 139,694 Nestle 29,360 1,017,057 Novartis 9,168 380,031 Roche Holding 4,535 638,865 Syngenta 910 176,916 United Kingdom19.9% AstraZeneca 10,240 396,369 Autonomy 6,980 a 110,662 BAE Systems 22,150 129,121 BG Group 10,450 143,944 BP 34,850 249,744 British American Tobacco 12,570 346,110 Carnival 8,890 163,489 Charter International 24,400 135,872 Drax Group 18,130 146,214 HSBC Holdings 11,910 93,764 Old Mutual 136,570 103,708 Pearson 14,720 141,965 Reckitt Benckiser Group 9,620 372,928 Rexam 29,640 134,017 Royal Dutch Shell, Cl. B 15,520 372,908 Shire 15,250 223,433 Standard Life 38,860 123,753 Tesco 83,700 434,487 Thomas Cook Group 36,270 100,289 WPP 79,560 450,237 United States.7% iShares MSCI EAFE Index Fund 3,780 Total Common Stocks (cost $25,799,770) Preferred Stocks1.1% Germany Fresenius (cost $216,310) 4,110 Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $70,000) 70,000 b Total Investments (cost $26,086,080) 95.7% Cash and Receivables (Net) 4.3% Net Assets 100.0% a Non-income producing security. b Investment in affiliated money market mutual fund. At January 31, 2009 , the aggregate cost of investment securities for income tax purposes was $26,086,080. Net unrealized depreciation on investments was $5,095,848 of which $577,731 related to appreciated investment securities and $5,673,579 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. 100-700-30 Unrealized Foreign Appreciation/ Forward Currency Currency Depreciation Exchange Contracts Amounts Cost ($) Value ($) at 1/31/2009 ($) Buys: Australian Dollar, Expiring 2/3/2009 93,001 59,279 59,093 (186) British Pound, Expiring 2/3/2009 29,945 42,932 43,396 464 Canadian Dollar, Expiring 2/3/2009 128,376 103,654 104,690 1,036 Sells: Japanese Yen, Expiring 2/3/2009 (3,385,407) 37,725 (37,685) 40 Swiss Franc, Expiring 2/3/2009 (94,917) 81,726 (81,832) (106) Total Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 0 Total *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: March 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: March 27, 2009 By: /s/ James Windels James Windels Treasurer Date: March 27, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
